Citation Nr: 1454991	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO. 12-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has expanded the Veteran's claim for service connection for PTSD to include a claim for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the examiners addressed the Veteran's verified stressor and several unverified stressors in determining that the Veteran did not have PTSD in accordance with VA regulations. However, the examiners did not specifically address whether the Veteran's fear of hostile military or terrorist activity during his period of service in the Republic of Vietnam would support a diagnosis of PTSD. The Veteran has endorsed a fear of hostile military or terrorist activity on several occasions in his VA psychiatric treatment records. As such, the Board finds that the claim must be remanded so that the Veteran's indicated fear of hostile military or terrorist activity can be addressed in determining whether the Veteran meets the criteria for a diagnosis of PTSD. Further, the examiner should address whether the Veteran's other diagnosed psychiatric disorders, to include adjustment and depressive disorder, are related to his active duty service.

The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records pertaining to the Veteran that are not already of record, to include from the Pittsburgh and Altoona VA Medical Centers.

2. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

3.  Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, major depressive disorder, and adjustment disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD is related to an in-service stressor, specifically any confirmed in-service stressor or the fear of hostile military or terrorist activity while serving in the Republic of Vietnam?

b) Also, is it at least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder, including adjustment disorder and depressive disorder, is related to the Veteran's active duty service?

A detailed rationale supporting the examiner's opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 


